                   Case 2:15-bk-16841-BB          Doc 338 Filed 10/02/18 Entered 10/02/18 14:32:11             Desc
                                                   Main Document     Page 1 of 4


                  1     JOHN J. MENCHACA, Chapter 7 Trustee
                        835 WILSHIRE BLVD, SUITE 300
                  2     LOS ANGELES, CA 90017
                        Telephone: (213) 683-3317
                  3     Facsimile: (213) 683-1883

                  4

                  5

                  6

                  7                                UNITED STATES BANKRUPTCY COURT

                  8                           CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES

                  9     In re:                                             Case No. 2:15-bk-16841-BB

                10      RAE, PAMELA                                        Chapter 7

                11                                                         NOTICE OF UNCLAIMED DIVIDEND(S)
                                 Debtor(s).                                (FRBP 3011)
                12

                13
                                 TO:    THE CLERK OF THE ABOVE-ENTITLED COURT:
                14
                                 Please find annexed hereto Check No. 134 in the sum of $1,736.73, and Check No. 135
                15
                        in the sum of $521,801.75 representing the total amount of unclaimed dividend(s) in the above-
                16
                        entitled debtor's estate which will create a zero balance in the bank account. Said sum is paid
                17
                        over to you pursuant to Bankruptcy Rule 3011.         A list of the name(s), address(es) and
                18
                        amount(s) to be paid to each person entitled to said unclaimed dividend is attached.
                19
                        Dated: October 2, 2018
                20

                21                                                       /s/ John J. Menchaca
                                                                         JOHN J. MENCHACA,
                22                                                       Chapter 7 Trustee

                23

                24

                25
  John J. Menchaca
  Chapter 7 Trustee
  835 Wilshire Blvd.
      Suite 300
Los Angeles, CA 90017
                   Case 2:15-bk-16841-BB   Doc 338 Filed 10/02/18 Entered 10/02/18 14:32:11    Desc
                                            Main Document     Page 2 of 4


                  1               LIST OF CREDITORS/CLAIMS WITH UNCLAIMED DIVIDEND(S)

                  2     CHECK                                                          AMOUNT OF
                        NUMBER    NAME & ADDRESS OF CLAIMANTS                           DIVIDEND
                  3
                        127       Spring Corp                                                 $1,736.73
                  4               Attn: Bankruptcy Dept.
                                  P.O. Box 3326
                  5
                                  Englewood, CO 80155-3326
                  6     133       Pamela Rae                                              $521,801.75
                                  3685 Motor Ave., Ste 220
                  7               Los Angeles, CA 90034

                  8

                  9
                                                                              Total:      $524,538.48
                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25
  John J. Menchaca
  Chapter 7 Trustee
  835 Wilshire Blvd.
      Suite 300
Los Angeles, CA 90017
         Case 2:15-bk-16841-BB                    Doc 338 Filed 10/02/18 Entered 10/02/18 14:32:11                                      Desc
                                                   Main Document     Page 3 of 4

In re: Pamela Rae                                                                                    CHAPTER       7

                                                                                        Debtor(s).   CASE NUMBER         2:15-BK-16841-BB


  NOTE: When using this form to indicate service of a proposed order, DO NOT list any person or entity in Category I.
Proposed orders do not generate an NEF because only orders that have been entered are placed on the CM/ECF docket.


                                         PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
835 WILSHIRE BOULEVARD SUITE 300, LOS ANGELES, CA 90017

   The foregoing document described NOTICE OF UNCLAIMED DIVIDEND(S) (FRBP 3011) will be served or
   was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
   indicated below:

I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) – Pursuant to controlling General
Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing document will be served by the court via NEF and hyperlink
to the document. On October 2, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding
and determined that the following person(s) are on the Electronic Mail Notice List to receive NEF transmission at the email
address(es) indicated below:
`                                                                        Service information continued on attached page

II. SERVED BY U.S. MAIL OR OVERNIGHT MAIL(indicate method for each person or entity served):
On October 2, 2018, I served the following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail,
first class, postage prepaid, and/or with an overnight mail service addressed as follows. Listing the judge here constitutes
a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

Debtor
Pamela Rae
3685 Motor Ave., Ste 220
Los Angeles, CA 90034

Spring Corp
Attn: Bankruptcy Dept.
P.O. Box 3326
Englewood, CO 80155-3326
                                                                                            Service information continued on attached page

III. SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR EMAIL (indicate method for each person or
entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on ______, I served the following person(s) and/or
entity(ies) by personal delivery, or (for those who consented in writing to such service method), by facsimile transmission
and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on the judge will be
completed no later than 24 hours after the document is filed.

                                                                           Service information continued on attached page
I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.

 October 2, 2018                     Imelda Gaeta                                               /s/Imelda Gaeta
 Date                                  Type Name                                                Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                                                          F 9013-3.1
        Case 2:15-bk-16841-BB                     Doc 338 Filed 10/02/18 Entered 10/02/18 14:32:11                                      Desc
                                                   Main Document     Page 4 of 4

In re: Pamela Rae                                                                                    CHAPTER       7

                                                                                        Debtor(s).   CASE NUMBER         2:15-BK-16841-BB




I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

Dane W Exnowski on behalf of Creditor Bank of America, N.A.
dane.exnowski@mcalla.com, bk.ca@mcalla.com

M Douglas Flahaut on behalf of Interested Party Courtesy NEF
flahaut.douglas@arentfox.com

M Douglas Flahaut on behalf of Trustee John J Menchaca
flahaut.douglas@arentfox.com

Sevan Gorginian on behalf of Interested Party Courtesy NEF
sevan.gorginian@arentfox.com, notices@nextchapterbk.com

Sevan Gorginian on behalf of Trustee John J Menchaca
sevan.gorginian@arentfox.com, notices@nextchapterbk.com

John J Menchaca (TR)
jmenchaca@menchacacpa.com, ca87@ecfcbis.com;igaeta@menchacacpa.com

David L. Neale on behalf of Interested Party Michael and Evelyn Heyward
dln@lnbyb.com

Queenie K Ng on behalf of U.S. Trustee United States Trustee (LA)
queenie.k.ng@usdoj.gov

Elaine Nguyen on behalf of Creditor Weintraub & Selth APC
elaine@wsrlaw.net, vinnet@ecf.inforuptcy.com;elayna@wsrlaw.net

Aram Ordubegian on behalf of Interested Party Courtesy NEF
ordubegian.aram@arentfox.com

Aram Ordubegian on behalf of Other Professional Arent Fox LLP
ordubegian.aram@arentfox.com

Aram Ordubegian on behalf of Trustee John J Menchaca
ordubegian.aram@arentfox.com

James R Selth on behalf of Creditor Weintraub & Selth APC
jim@wsrlaw.net, jselth@yahoo.com;melissa@wsrlaw.net;vinnet@ecf.inforuptcy.com

David Samuel Shevitz on behalf of Interested Party Courtesy NEF
david@shevitzlawfirm.com, shevitzlawfirm@ecf.courtdrive.com;r48785@notify.bestcase.com;daisy@shevitzlawfirm.com

Nathan F Smith on behalf of Creditor Bank of America, N.A.
nathan@mclaw.org, CACD_ECF@mclaw.org

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                                                          F 9013-3.1
